UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. BP Capital TwinLine Energy Fund Schedule of Investments August 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 74.2% Chemicals - 8.4% Dow Chemical Co. $ EastmanChemicalCo. Westlake Chemical Corp. Electrical Equipment - 2.3% Emerson Electric Co. Exploration & Production - 15.8% Anadarko Petroleum Corp. Concho Resources, Inc. (a) Diamondback Energy, Inc. (a) EOG Resources, Inc. Gulfport Energy Corp. (a) Range Resources Corp. Gathering & Processing - 3.0% EnLink Midstream LLC Machinery - 2.3% TriMas Corp. (a) Marine - 4.6% Kirby Corp. (a) Nordic American Tankers, Ltd. Metals & Mining - 6.9% Allegheny Technologies, Inc. Century Aluminum Co. (a) Oil Field Services - 14.9% Basic Energy Services, Inc. (a) Halliburton Co. Key Energy Services, Inc. (a) Patterson-UTI Energy, Inc. US Silica Holdings, Inc. Refining - 14.8% Marathon Petroleum Corp. PBF Energy, Inc. - Class A Tesoro Corp. Valero Energy Corp. Western Refining, Inc. Transportation Equipment - 1.2% Quantum Fuel Systems Technologies Worldwide, Inc. (a) $ TOTAL COMMON STOCKS (Cost $50,027,584) PARTNERSHIPS & TRUSTS - 17.5% Crude/Refined Product Transportation - 6.2% PBF Logistics LP Plains GP Holdings LP - Class A Gathering & Processing - 10.5% Access Midstream Partners LP American Midstream Partners LP Enable Midstream Partners LP Western Gas Equity Partners LP Natural Gas/NGL Transportation - 0.8% Westlake Chemical Partners LP (a) TOTAL PARTNERSHIPS & TRUSTS (Cost $11,874,466) Principal Amount CONVERTIBLE BONDS - 1.5% Exploration & Production - 1.5% Cobalt International Energy, Inc., 2.625%, 12/01/2019 $ TOTAL CONVERTIBLE BONDS (Cost $1,169,209) WARRANTS - 0.9% Shares Natural Gas/NGL Transportation - 0.9% Kinder Morgan, Inc., Expiration 05/25/2017, Strike Price $40.00 (a) TOTAL WARRANTS (Cost $470,411) SHORT-TERM INVESTMENTS - 7.4% Money Market Funds - 7.4% Invesco Short-Term Investment Trust Liquid Assets Portfolio, 0.06% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $5,572,745) Total Investments (Cost $69,114,415) - 101.5% Liabilities in Excess of Other Assets - (1.5)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b The rate quoted is the annualized seven-day yield as of August 31, 2014. BP Capital TwinLine Energy Fund Schedule of Swap Contracts August 31, 2014 (Unaudited) Long Total Return Swaps Counterparty Security Number of Contracts Notional Amount Interest Rate Received/(Paid) Termination Date Unrealized Appreciation (Depreciation) Morgan Stanley Hexagon Composites ASA $ 1 Month USD-LIBOR-BBA 7/11/2016 $ ) $ $ ) The cost basis of investments for federal income tax purposes at August 31, 2014 was as follows*: BP Capital TwinLine Energy Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments as the Fund has not yet had a fiscal year end. Summary of Fair Value Exposure at August 31, 2014 (Unaudited) The Funds have adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the following three levels: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2014. Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ $
